Opinion by
Hoffman, J.,
The issue in this case is whether the facts presented warrant a conviction for loth assault with intent to ravish and assault with intent to rob.
On November 25, 1971, at 2:0Q a.m., the complaining witness was walking along the street toward her boyfriend’s apartment when appellant shouted to her, “Hey, girl, come here.” She immediately began to walk away from the man. He then, went after her and pulled her into his car, which was parked in a nearby lot. The woman testified that she struggled and screamed.
After forcing her into the auto, appellant said, “You will either give me your money or you will give me some pussy.” At this point the woman “started screaming and fighting harder.” During the struggle her glasses were knocked to the ground and her wig came off.
Appellant attempted to drive his car, with its unwilling passenger, out of the lot. The police, Avho had observed the turmoil from up the street, blocked appellant’s vehicle and arrested him.
In examining the evidence in this case, Aveight must be given not only to appellant’s words but to his actions as well. See Commonwealth v. Brown, 444 Pa. 318, 282 A. 2d 364 (1971). Appellant’s statement indicated an interest in both the Avoman’s money and her body. Although he may fortuitously have phrased his remark as an either/or proposition, we cannot permit his verbal statement to overcome in our minds the more logical inference, that he was intent on both.
Viewing the facts in the light most favorable to the Commonwealth, Commonwealth v. Johnston, 438 Pa. 485, 263 A. 2d 376 (1970), it is clear that the evidence in this case supports a conviction for both of the charges.
The judgment of the loAver court is affirmed.